FILED
                            NOT FOR PUBLICATION
                                                                             NOV 17 2015
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RODOLFO GALICIA and RITA                          No. 07-56359
GALICIA,
                                                  D.C. No. CV-05-00409-MLG
              Plaintiffs - Appellants,
                                                  ORDER and
  v.                                              MEMORANDUM*

COUNTRY COACH, INC., an Oregon
corporation; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Marc L. Goldman, Magistrate Judge, Presiding

                        Argued and Submitted April 16, 2009
                               Pasadena, California

Before: CANBY, RAWLINSON, and N.R. SMITH, Circuit Judges.

       The automatic stay of proceedings has been lifted as to Country Coach.

11 U.S.C. § 326(d). The case is resubmitted as of the date of this order. For the

reasons stated in the disposition filed April 29, 2009, we affirm the district court as



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
to Country Coach.1 The mandate of our decision of April 29, 2009, recalled on

December 16, 2005, shall now reissue.

      AFFIRMED.




      1
       The motion of Kathryn Karcher for leave to withdraw as counsel for
Country Coach is granted.